Title: To John Adams from William Willcocks, 25 June 1800
From: Willcocks, William
To: Adams, John



Sir,
New York June 25th. 1800.

I had the honor previous to this, of addressing a few lines to You on the Subject of a Vacancy in the Office of Surveyor of Customs of this Port—Having some reason to Apprehend, that letter may have miscarried, I am advised to forward this.
It is probable there are more Applicants than one for the place in Question; sanctioned by a long scrowl of names. This circumstance I never did consider of much Value, being by every Man so easily obtained as rarely to be a certain test of the greatest Merit—I could transmit any number of any Quality if the lateness of my Application would well admit of it—
If being a citizen of this Place above forty five Years—If from the time of the Stamp Act to this hour, having been personally, and otherwise, the Undeviating Advocate of the American Revolution, and firm Supporter of the Federal Government, And if having borne a Character next to void of reproach, should entitle a Person to consideration, I think I may without presumption suppose myself entitled, to a portion of the Public favor & Emolument.
All which is however, with due defference submitted to the better Advisement of the President by, / His Obdt. Servt.

Wm: Willcocks.